UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 SCHEDULE 13G INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 (Amendment No. 24 ) INVESTORS HERITAGE CAPITAL CORPORATION (Name of Issuer) COMMON STOCK (Title of Class of Securities) (CUSIP Number) December 31, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the notes). 1) Name of Reporting Person: Investors Heritage Life Insurance Company SS or IRS Identification No.: 61-0574893 2) Check the Appropriate Box if a Member of a Group (See Instructions) a) X b) 3) SEC USE ONLY 4) Citizenship or Place of Organization: Kentucky Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 6) Shared Voting Power 7) Sole Dispositive Power: 151,345.8 8) Shared Dispositive Power: 94,185 9) Aggregate Amount Beneficially Owned by Each Reporting Person: 245,530.8 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9): 18.0% Type of Reporting Person (See Instructions): IC Item 1. (a) Name of Issuer: Investors Heritage Capital Corporation (b) Address of Issuer's Principal Executive Offices: 200 Capital Avenue, Frankfort, Kentucky40601 Item 2. (a) Name of Person Filing: Investors Heritage Life Insurance Company (b) Address of Principal Business Office or, if none, Residence: 200 Capital Avenue, Frankfort, Kentucky40601 (c) Citizenship: Kentucky (d) Title of Class of Securities: Common Stock $1 Par Value (e) CUSIP Number: 461 Item 3. If this statement is filed pursuant to Sections 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) Bank as defined in section 3(a)(6) of the Act 15 U.S.C. 78c); (c)_
